             Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 1 of 7




R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Lickerish, Ltd.


                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


LICKERISH, LTD.,

                        Plaintiff,

              v.                                       Case No.:

SHUTTERSTOCK INC.,

                        Defendant.



                                 COMPLAINT AND JURY DEMAND

        The plaintiff Lickerish, Ltd. (“Plaintiff”), by its undersigned attorneys, Rath, Young and

Pignatelli, P.C., for its complaint against the defendant Shutterstock Inc. (“Defendant”), alleges

as follows:

                                     SUBSTANCE OF THE ACTION

        1.          This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1) and 501.

        2.         Plaintiff seeks compensatory or statutory damages in an amount to be

established at trial.
             Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 2 of 7




                                              PARTIES

        3.       Plaintiff is a limited company organized under the laws of England with a

principal place of business at 2nd Floor, Fitzroy House, 18 Ashwin Street, London E8 3DL.

        4.       Upon information and belief, Defendant is a foreign business corporation doing

business at 350 Fifth Avenue, 21st Floor, New York, NY 10118.

                                  JURISDICTION AND VENUE

        5.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        6.       Personal jurisdiction over Defendant is proper. Defendant is conducting

business in and committing torts in this state, including, without limitation, Defendant’s

copyright infringement, which causes harm in this state and judicial district.

        7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        8.       Plaintiff is a photographic syndication company that licenses photographic

works on behalf of an array of internationally renowned photographers. Through its extensive

library of pictures of celebrities and models, Plaintiff has developed a large worldwide clientele

who obtain licenses to its works for various professional applications, including editorial,

advertising, corporate and non-profit use.

        9.       Plaintiff is the exclusive licensee of the photographic image by the celebrated


                                                   2
          Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 3 of 7




photographer Elisabeth Hoff at issue in this litigation, a copy of which is attached hereto as

Exhibit A (the “Copyrighted Work”).

       10.       The Copyrighted Work is an original work of authorship.

       11.       Plaintiff, as the exclusive licensee of the copyrights in and to the Copyrighted

Work, has the right to bring this suit.

       12.       On behalf of Ms. Hoff, Plaintiff has obtained registration with the United States

Copyrighted Office for the Copyrighted Work. Attached hereto as Exhibit B is a copy of the

certificate for registration obtained from the United States Copyright Office.

B.     Defendant’s Unlawful Activities

       13.       Upon information and belief, Defendant is a media company that owns a number

of websites, including one located at the URL http://www.wwd.com, where high quality

photographic images belonging to others, such as the Copyrighted Work, are used by Defendant

to draw internet users to visit and remain at Defendant’s websites, thus profiting from Plaintiff’s

labor as viewership and advertising revenue grow, and the monetary value of the website grows.

       14.       Plaintiff has discovered that Defendant has been infringing Plaintiff’s exclusive

copyrights in the Copyrighted Work by reproducing, distributing, creating derivative works of

and publicly displaying the Copyrighted Work.

       15.       Copies of screenshots showing the infringing use of the Copyrighted Work are

attached hereto as Exhibit C.

       16.       Upon information and belief, Defendant is directly responsible for the unlawful

reproduction, distribution, public display, and derivation of the Copyrighted Work.

       17.       Defendant’s reproduction, distribution, public display and derivation of the

Copyrighted Work are without Plaintiff’s authorization.


                                                 3
            Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 4 of 7




          18.     Defendant’s unauthorized reproduction, distribution, public display and

derivation of the Copyrighted Work are knowing and willful and in reckless disregard of

Plaintiff’s rights.

          19.     Defendant purposefully, not accidently, took and used the Copyrighted Work,

knowing it lacked authorization for such use.

                                    CLAIM FOR RELIEF
                               (Direct Copyright Infringement)

          20.     Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

          21.     The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

           22.    Upon information and belief, as a result of Plaintiff’s public display of the

 Copyrighted Work, Defendant had access to the Copyrighted Work prior to using it at the

 infringing website.

           23.    By its actions, as alleged above, Defendant has infringed Plaintiff’s exclusive

 rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing,

 creating derivative works of and publicly displaying the Registered Copyrighted Works.

           24.    Upon information and belief, the infringement by Defendant is willful and

 deliberate and Defendant has profited at the expense of Plaintiff.

           25.    As a direct and proximate result of Defendant’s infringement of Plaintiff’s

 exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover its actual

 damages resulting from such uses without paying license fees, in an amount to be proven at

 trial.

           26.    In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

                                                   4
             Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 5 of 7




 shall be entitled to recover damages based on a disgorgement of the profits from infringement

 of the Copyrighted Work, which amounts will be proven at trial.

         27.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

 statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

 the infringing reproduction, distribution, public display and derivation of the Copyrighted

 Work, or such other amounts as may be proper under 17 U.S.C. § 504(c).

         28.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

 to 17 U.S.C. § 505.

         29.      Defendant’s conduct has caused and any continued infringing conduct will

 continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

 adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

 injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.       A declaration that Defendant has infringed Plaintiff’s copyrights under the

Copyright Act;

        2.       A declaration that such infringement is willful;

        3.       An accounting of all revenue earned by Defendant resulting from its reproduction,

distribution or display of the Copyrighted Work, or any portion or derivation of the Copyrighted

Work;

        4.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived

by Defendant from its acts of copyright infringement or, in lieu thereof, should Plaintiff so elect,

such statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c),

                                                    5
             Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 6 of 7




including damages for willful infringement of up to $150,000 for each instance of copyright

infringement;

        5.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.      Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

        7.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

sums;

        8.      Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Registered

Copyrighted Work or to participate or assist in any such activity; and

        9.      For such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                   6
         Case 1:20-cv-05384-PKC Document 1 Filed 07/14/20 Page 7 of 7




Dated: July 14, 2020
                                     Respectfully submitted,


                                     By: /s/ R. Terry Parker
                                     R. Terry Parker, Esquire
                                     RATH, YOUNG and PIGNATELLI, P.C.
                                     120 Water Street, Second Floor
                                     Boston, MA 02109
                                     Telephone: (603) 226-2600
                                     Email: rtp@rathlaw.com

                                     Attorneys for Plaintiff
                                     Lickerish, Ltd.




                                       7
